LOTTINGER, Judge.
This is a suit for damages filed by the plaintiff, Julian Gotreaux, who alleges that his cotton crop of approximately 13.3 acres and his pea crop of approximately 3 acres were destroyed by 2,4 — D poisoning on or about July 2, 1953. Joined as defendants are Roy Gary, a farmer, the Welsh Flying Service, Inc., the corporation engaged in the application of the 2,4 — D, and Wilson Derouen, the pilot who flew the airplane on the day that the alleged poisoning took place.
While the question of jurisdiction has not been presented, either in the record or through oral argument, we notice that the demand is for the sum of $2,405.75. The petitioner has itemized his damages as follows:
“Loss of 4,845 lbs. of cotton valued at .35 per lb. $1,695.75
Loss of cotton seed that would have been produced from 4,-845 lbs. of cotton 210.00
Loss of 3 acres crop of peas 300.00
Time and expense involved in trying to minimize his damage. 200.00
Total Damages $2,405.75“
While it may be that the item of $200 as set out above for time and expense involved in trying to minimize the damages, may not be allowable under the law, the fact remains that the petition still seeks the sum of $2,205.75, allegedly representing the actual damage caused from the loss of the crops.
It is apparent from the above and foregoing that the amount in dispute is in excess of $2,000, and that, consequently, this court has no jurisdiction. (See Article 7, Section 10 of the LSA-Constitution oi 1921). There is nothing in the petition nor in the answer to suggest that the claim is exaggerated or inflated and, therefore, in accordance with LSA-R.S. 13:4441, it is ordered that the appeal in this case be *579transferred to the Supreme Court of -the State of Louisiana. It is further ordered that the appellant be and he is hereby given thirty (30) days from the date that this decree becomes final in which to perfect and file his appeal in the Supreme Court, and on his failure to do so, the appeal to stand dismissed.
Appeal transferred to Supreme Court.